               Case 5:18-cr-00578-EJD Document 12 Filed 04/10/19 Page 1 of 2



1    STEVEN G. KALAR
     Federal Public Defender
2
     GRAHAM E. ARCHER
3    Assistant Federal Public Defender
     55 S. Market Street, Suite 820
4    San Jose, CA 95113
5
     Telephone: (408) 291-7753
     graham_archer@fd.org
6
     Counsel for Defendant MORK
7

8
                                  UNITED STATES DISTRICT COURT
9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11

12
     UNITED STATES OF AMERICA,                       Case No.: CR-18-00578 EJD
13
                    Plaintiff,
14                                                   STIPULATION AND [PROPOSED] ORDER
            vs.                                      CONTINUING STATUS HEARING
15
     VAN SEYLA MORK.
16
                    Defendant.
17

18

19          Defendant Van Seyla Mork and the Government hereby stipulate and agree that the
20   status hearing currently set for Monday, April 15, 2019 at 1:30 p.m. may be continued to
21   Monday, May 13, 2019 at 1:30 p.m.

22
            The reason for the requested continuance is to allow defense counsel further time to
23
     review discovery and confer with his client.
24
            Accordingly, the parties stipulate and agree that the Court may exclude time from April
25
     15, 2019 to May 13, 2019, and that an exclusion of time to May 13, 2019, is appropriate to allow
26
     for effective defense preparation pursuant to 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).
27

28   ///

     Stipulation and Order Continuing Hearing
     CR 18-578 EJD
                Case 5:18-cr-00578-EJD Document 12 Filed 04/10/19 Page 2 of 2



1           IT IS SO STIPULATED.
2
                                                         STEVEN G. KALAR
3                                                        FEDERAL PUBLIC DEFENDER
4
     Dated: April 10, 2019                               /s___________________________
5                                                        GRAHAM E. ARCHER
                                                         Assistant Federal Public Defender
6

7

8
                                                         DAVID L. ANDERSON
                                                         UNITED STATES ATTORNEY
9
     Dated: April 10, 2019                               /s__________________________
10                                                       JEFFREY SCHENK
                                                         Assistant United States Attorney
11

12

13                                       [PROPOSED] ORDER
14
            GOOD CAUSE APPEARING, upon the stipulation of the parties, it is hereby ordered
15
     that the status hearing currently scheduled for Monday, April 15, 2019, shall be continued to
16
     Monday, May 13, 2019, at 1:30 p.m.
17
            IT IS FURTHER ORDERED, that the time through and including May 13, 2019, shall
18
     be excluded to allow for effective defense preparation pursuant to 18 U.S.C. § 3161(h)(7)(A) &
19
     (B)(iv).
20

21          IT IS SO ORDERED.

22
     DATED: __________________                           _______________________________
23                                                       HONORABLE EDWARD J. DAVILA
                                                         United States District Judge
24

25

26

27

28

     Stipulation and Order Continuing Hearing
     CR 18-578 EJD
